El Juez Asociado Señor Aldbey,
emitió la opinión del tribunal.
El récord de apelación en este caso fué presentado el 26' de marzo de 1924 y contiene la sentencia de la corte inferior qne condena en costas al demandante,, nuestras senten-cias confirmándola, el memorándum de costas del demandado,, la impugnación escrita que a él hizo el demandante, el con-venio escrito de las partes sometiendo esa cuestión a la corte1 por medio de alegatos para sn resolución, la decisión de la corte, y la apelación interpuesta el 28 de diciembre de 1923 con su notificación al demandado. Después sigue un. pliego titulado de exposición del caso aprobado por la corte inferior ,que sólo contiene una breve reseña de las actuaciones, antes mencionadas sin relación de pruebas, pues no las hubo.
Nos ha pedido la parte apelada que desestimemos la ape-lación porque no siendo procedente una exposición del caso debió ser presentada la transcripción dentro de los treinta, días siguientes a la interposición do la apelación. En ver-dad que en este caso no era procedente una exposición del caso porque no se practicaron pruebas y el récord de la ape-lación debió ser presentado en el término que dice el ape-lado, pero como éste hizo su moción de desestimación cuando-ya estaba presentado en este tribunal el récord de la apela-ción, aunque fuera de tiempo, no es procedente la desesti-mación de acuerdo con la regia 58 de nuestro Reglamento y nuestras decisiones en el caso de-Chiques v. Dies, Juez. Municipal, 26 D.P.R. 217. Si la apelada quería que desestimára-mos la apelación por el motivo alegado debió solicitarlo an*514tes de que el récord de apelación' fuera presentado en este tribunal, pero poniéndonos en condiciones de poder decidir que no era procedente una exposición del caso, como diji-mos en el de González v. Comisión ele Indemnizaciones a libreros, (pág. ).

La moción de desestimación debe ser negada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.